Citation Nr: 1747313	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  08-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for scars of the left forearm.

2.  Entitlement to an increased rating for residuals of a gunshot wound to the left forearm, Muscle Group VIII, with incomplete paralysis of the left radial nerve (previously rated as residuals of a gunshot wound to the left forearm (non-dominant), Muscle Group VIII, to include asymptomatic scars), currently evaluated as 20 percent disabling.

3.  Entitlement to higher initial disability ratings for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), currently evaluated as 50 percent disabling prior to May 11, 2012, and 70 percent disabling since.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to July 1947.

The Veteran's PTSD claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD.  The RO assigned an initial disability rating of 30 percent, retroactively effective from March 20, 2006, the date of the Veteran's service connection claim.  The Veteran filed a Notice of Disagreement (NOD) in February 2007, appealing the initial disability rating assigned.  In response, the RO issued another rating decision in July 2007, continuing the 30 percent rating for the PTSD.  The Veteran filed another NOD in September 2007.  The RO then issued a Statement of the Case (SOC) in March 2008.  In April 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The RO issued another rating decision in November 2012, which found the Veteran's MDD to be a service-connected disability and added the disability to the PTSD disability.  The disability rating for the PTSD and MDD was then increased to 70 percent, retroactively effective from May 11, 2012, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran continued to appeal, requesting higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The Veteran's left forearm claim comes before the Board on appeal from a July 2012 rating decision of the RO in Cleveland, Ohio, which denied the benefit sought on appeal.  The Veteran filed a NOD in September 2012.  The RO issued a SOC in November 2012.  In January 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In his April 2008 and January 2013 Substantive Appeals (on VA Form 9s), the Veteran requested Board and Decision Review Officer (DRO) hearings.  The Veteran was afforded a DRO hearing in June 2008 on the PTSD issue.  In a subsequent February 2014 statement, the Veteran stated that he wished to withdraw his requests for both types of hearings.  Thus, his Board and DRO hearing requests are considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

In August 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  Upon remand, the AOJ issued another rating decision in July 2017, which increased the PTSD and MDD to 50 percent, retroactively effective from March 20, 2006, the date of the service connection claim.  The Veteran continued to appeal, requesting higher ratings.  See AB, 6 Vet. App. at 38-39.  The July 2017 rating decision also assigned a separate noncompensable disability rating for the scars of the left forearm, and added paralysis to the service-connected gunshot wound disability.
 
In the August 2014 decision, the Board added the issue of entitlement to a TDIU from March 20, 2006, to May 10, 2012 on an extraschedular basis, to the appeal under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the issue to the AOJ for further development.  Upon remand, in the July 2017 rating decision, an earlier effective date of March 20, 2006, was assigned for the Veteran's TDIU.  The Veteran did not appeal the effective date assigned.  Therefore, that claim has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable disability rating for scars of the left forearm is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's residuals of a gunshot wound to the left forearm, Muscle Group VIII, with incomplete paralysis of the left radial nerve (previously rated as residuals of a gunshot wound to the left forearm (non-dominant), Muscle Group VIII, to include asymptomatic scars) has been manifested by, at worst, moderately severe impairment of Muscle Group VIII of the left minor extremity with moderate incomplete paralysis of the left radial nerve, but without ankylosis of the left elbow or forearm.

2.  Throughout the appeal period, the Veteran's PTSD and MDD have been manifested by occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not shown by the record.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a gunshot wound to the left forearm, Muscle Group VIII, with incomplete paralysis of the left radial nerve (previously rated as residuals of a gunshot wound to the left forearm (non-dominant), Muscle Group VIII, to include asymptomatic scars), currently evaluated as 20 percent disabling, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 4.73, 4.124a, Diagnostic Codes (DCs) 5205, 5307, 5308, 8514 (2016).

2.  The criteria for an initial disability rating of 70 percent for PTSD and MDD, but no higher, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DCs 9411, 9434 (2016).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Gunshot Wound

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of July 1951 granted service connection for the Veteran's residuals of a wound to the left forearm.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is in receipt of a 20 percent disability rating under 38 C.F.R. §§ 4.73, 4.124a, DCs 8514-5308 for his residuals of a gunshot wound to the left forearm, Muscle Group VIII, with incomplete paralysis of the left radial nerve.  He was previously rated under 38 C.F.R. §§ 4.71a, 4.73, DCs 5205-5308.  He seeks a higher disability rating.

Initially, at his May 2017 VA examination, the Veteran stated that he was right-handed.  Thus, the service-connected disability on appeal is his minor (non-dominant) joint.

DC 5308 applies to impairment of Muscle Group VIII.  This muscle group involves the functions of extension of the wrist, fingers and thumb and abduction of the thumb.  This includes the muscles arising mainly from the external condyle of the humerus: extensors of the carpus, fingers, and thumb; supinator.  Under DC 5308, a 20 percent rating is warranted for moderately severe impairment and severe impairment of the minor extremity.  A 20 percent is the maximum schedular rating available under DC 5308.  38 C.F.R. § 4.73.  

The August 2011 VA examiner determined that the Veteran's service-connected disability affected Muscle Group VII.  As this examination was conducted within one year prior to the Veteran's increased rating claim, this examination is applicable to the issue on appeal.

DC 5307 applies to impairment of Muscle Group VII.  This muscle group involves the functions of flexion of wrist and fingers.  This includes the muscles arising from internal condyle of humerus: flexors of the carpus and long flexors of fingers and thumb; pronator.  Under DC 5307, a 20 percent rating is warranted for moderately severe impairment of the minor extremity.  A higher 30 percent rating is warranted for severe impairment of the minor extremity.  38 C.F.R. § 4.73.  

Moderately severe disability of muscles contemplates:  through-and-through or deep-penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History includes:  hospitalization for a prolonged period for treatment of the wound; consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, inability to keep up with work requirements.  Objective findings include:  entrance and (if present) exit scars indicating the track of a missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; tests of strength and endurance compared with the sound side demonstrative positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles contemplates:  through-and-through or deep-penetrating wound due to high-velocity missile, or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History includes:  hospitalization for a prolonged period for treatment of the wound; consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, inability to keep up with work requirements.  Objective findings include:  ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile; and, induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  There will be no rating assigned for muscle groups that act upon an ankylosed joint, with exceptions involving the knee and shoulder.  38 C.F.R. § 4.55(a), (c). 

Further, the combined evaluation of muscle groups acting upon a single unankylosed joint generally must be lower than the evaluation for unfavorable ankylosis of that joint.  For compensable injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level, and used as the combined evaluation for the affected muscle groups.  For injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under section 4.25.  38 C.F.R. § 4.55(d), (e), (f).

DC 5205 provides that ankylosis of the elbow is to be rated as follows:  favorable ankylosis of the elbow at an angle between 90 degrees and 70 degrees, warrants a 30 percent for the minor elbow; intermediate ankylosis of the elbow, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees, warrants a 40 percent for the minor elbow; unfavorable ankylosis of the elbow, at an angle of less than 50 degrees or with complete loss of supination or pronation, warrants a 50 percent for the minor elbow.  38 C.F.R. § 4.71a.  Normal ranges of motion of the elbow and forearm are 0 degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, Plate I.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

DC 8514 provides ratings for paralysis of the musculospiral nerve (also known as the radial nerve).  DC 8514 provides that mild incomplete paralysis is rated as 20 percent disabling on the minor side; moderate incomplete paralysis is rated as 20 percent disabling on the minor side; and, severe incomplete paralysis is rated as 40 percent disabling on the minor side.  Complete paralysis of the radial nerve, with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity, is rated as 60 percent disabling on the minor side.  38 C.F.R. § 4.124a.

A Note to DC 8514 provides that lesions involving only "dissociation of extensor communis digitorum" and "paralysis below the extensor communis digitorum" will not exceed the moderate rating under DC 8514.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.   

The Board will now turn to a discussion of the facts.  The Veteran's service treatment records (STRs) document that he originally suffered a gunshot wound to his left forearm in March 1945.  The STRs note that the wound perforated his left forearm.  The wound was moderately severe to the soft tissue with an entry and exit wound.  The Veteran returned to full duty in three months.

Initially, the Board notes that the Veteran is in receipt of the maximum schedular disability rating available for his minor joint under DC 5308.  38 C.F.R. § 4.73.   

Under DC 5307, the Veteran is not entitled to a higher disability rating, as the evidence does not document that his service-connected disability causes severe impairment of Muscle Group VII.  With the exception of the August 2011 VA examiner, all of the VA examiners determined that Muscle Group VIII was affected by the Veteran's service-connected disability and did not provide findings pertaining to Muscle Group VII.  At the August 2011 VA examination, the Veteran reported pain and weakness with left arm use, muscle pain, limited activity due to tiredness of muscle, and an inability to move the joint normally.  The Veteran had poor muscle strength (i.e., muscle movement produced only with gravity eliminated).  He did not have any muscle herniation, tendon or bone damage, or tissue loss due to the service-connected disability.  The Veteran had weakness in his muscle strength, but normal fine motor control and muscle tone in his left upper extremity.  His left forearm X-ray was normal.  Based on the aforementioned, the August 2011 VA examiner rated the Muscle Group VII disability as moderate.  The examiner found that the service-connected disability had a mild to moderate effect on the Veteran's usual occupation and daily activities.  The treatment records in the claims file do not provide evidence contrary to that obtained at the August 2011 examination.  Accordingly, the Board finds that even if the he Veteran's service-connected disability were considered under the diagnostic criteria pertaining to Muscle Group VII as opposed to Muscle Group VIII, per the August 2011 VA examination report, the severity of the disability would be best characterized as moderate, warranting no higher rating [20 percent] than that which is already in effect. 

Additionally, under DC 5205, the Veteran is not entitled to a higher disability rating, as the evidence of record does not document ankylosis of the left elbow.  38 C.F.R. § 4.71a.  At the August 2011 VA examination, the VA examiner found that there was no ankylosis of the left forearm and wrist joints.  At the April 2016 VA examination, the VA examiner determined that the Veteran's left side was not ankylosed.  At the May 2017 VA examination, the Veteran's left elbow displayed extension from 30 to 0 degrees and flexion from 0 to 90 degrees.  The examiner found that the Veteran's left side was not ankylosed.  The treatment records in the claims file do not provide evidence contrary to that obtained at the examinations.  Thus, under DC 5205, the Veteran is not entitled to a higher disability rating, as the evidence of record does not document ankylosis of the left elbow.  38 C.F.R. § 4.71a.  

Finally, a higher rating under DC 8514 is not available, as the evidence of record does not document severe incomplete paralysis or complete paralysis of the radial nerve.  38 C.F.R. § 4.124a.  

Specifically, at the August 2011 VA examination, the Veteran reported numbness in his left fingers from the service-connected disability.  The examiner found that the Veteran had weakness in his left upper extremity muscle strength with normal peripheral pulses.  He had normal sensory function.  The examiner found that the Veteran's subjective complaints of left fingers numbness were not documented at the examination.  The examiner diagnosed the Veteran with left radial nerve damage.  

At the May 2012 VA examination, the VA examiner found that the Veteran had decreased strength and consistent weakness in his left arm, but no further neurological findings were provided.  

At the April 2016 VA neurological examination, the VA examiner determined that the Veteran had moderate constant pain in his left upper extremity.  He had a normal sensory examination of the left shoulder area and inner/outer forearm, but had a decreased sensory examination of the left hand/fingers.  The nerve affected by the service-connected disability was the radial nerve of the left arm.  The examiner found that the Veteran's radial nerve was manifested by mild incomplete paralysis.
The treatment records in the claims file do not provide evidence contrary to that obtained at the examinations.  

The Board finds that the Veteran has incomplete paralysis of the left radial nerve that is best characterized, at worst, as moderate, when considering the Veteran's subjective complaints and the clinical evidence.  Moderate incomplete paralysis of the radial nerve warrants a 20 percent disability rating under DC 8514, which is what the Veteran is currently assigned.  38 C.F.R. § 4.124a.  

In forming this decision, the Board has considered the Veteran's complaints of pain in the forearm.  However, the evidence of record does not establish that this additional pain and flare-ups have caused the left elbow or forearm to be ankylosed at any point.  Further limitation of motion does not entitle the Veteran to a higher disability rating.  Instead, as previously mentioned, the Veteran's left forearm or elbow must demonstrate a lack of motion, i.e., ankylosis.  Thus, even when considering the Veteran's additional pain and flare-ups, the requirements for a higher rating for the service-connected disability are not met.  Accordingly, the Board finds the current 20 percent evaluation assigned adequately compensates the Veteran for the pain and functional impairment caused by his left forearm disability.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.59.

The Board also notes that the Veteran is already in receipt of separate ratings for the joint manifestations from his gunshot wound.  Indeed, in the July 2017 rating decision, the Veteran was awarded separate disability ratings for his limitation of left forearm flexion, limitation of left forearm supination and pronation, and limitation of left forearm extension - all associated with the service-connected residuals of a gunshot wound to the left forearm.  

The Board has considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected residuals of a gunshot wound to the left forearm, Muscle Group VIII, with incomplete paralysis of the left radial nerve, more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the extent of impairment based on objective data coupled with consideration of the Veteran's lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the service-connected residuals of a gunshot wound to the left forearm, Muscle Group VIII, with incomplete paralysis of the left radial nerve, at any time during the appeal period.  The claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).
  
III.  PTSD and MDD Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2016).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's PTSD and MDD is currently rated as 50 percent disabling prior to May 11, 2012, and 70 percent disabling since, under 38 C.F.R. § 4.130, DCs 9411, 9434.  He seeks higher initial disability ratings.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities, including for PTSD and MDD under DCs 9411 and 9434:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  38 C.F.R. 4.130, DCs 9411, 9434.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  38 C.F.R. 4.130, DCs 9411, 9434.

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DCs 9411, 9434.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  The Federal Circuit has elaborated that to meet the criteria for a given rating a veteran's symptoms must be the equivalent of those listed in the rating criteria for that rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to an initial 70 percent disability rating for his PTSD and MDD.  Here, there is evidence of occupational and social impairment with deficiencies in most areas to warrant a higher rating throughout the appeal period.  38 C.F.R. 4.130, DCs 9411, 9434.

Specifically, in March 2006, the Veteran's private licensed professional clinical counselor, Dr. M.H., submitted a medical opinion.  The medical opinion stated that the Veteran coped with his PTSD and MDD primarily by social isolation.  He reported daily anxiety.  He had intrusive thoughts about the war and exhibited short-term and long-term memory deficit.  The Veteran was quick to anger.  He had occasional suicidal ideation when depressed without current intent.  He displayed rapid speech and difficulty keeping on topic.  His insight and judgment were poor.  Dr. M.H. diagnosed the Veteran with severe, chronic PTSD with symptoms of MDD.  The Veteran was assigned a GAF of 45.  

At the July 2006 VA psychiatric examination, the Veteran stated that his relationship with his son was not emotionally close, despite the fact that they live very close in physical proximity.  The Veteran had very few friends and reported difficulty becoming close to people other than his wife and very close family members.  He did very few leisure activities now due to a lack of motivation.  The Veteran had a restricted range of affect.  The VA examiner found that the Veteran's current psychosocial functional status was fair.

At the May 2007 VA psychiatric examination, the VA examiner found that the Veteran had distressing symptoms of PTSD.  The Veteran reported constant obsessional thoughts and recollections that he could not shut off.  He frequently re-experienced war events.  He had decreased interest in activities of leisure and daily activities.  He was less motivated to do things.  He did not have many close friends.  The Veteran often had trouble stayed focused, concentrating, and getting his job done.  He angered very easily and was very nervous and jumpy.  The examiner found that the Veteran had poor social interactions and seemed to have dropped interest in leisure activities.

In a November 2008 statement, Dr. M.H. indicated that there had been no change in the Veteran's PTSD symptoms.
Prior to May 11, 2012, the Veteran had not been working, and had decreased his leisure and social activities.  He reported few friends and close family members.  The May 2007 VA examiner found that the Veteran had poor social interactions.  His symptoms were described as severe, poor, and fair by the doctors.  His insight and judgment were poor.  He experienced suicidal ideation.  He reported constant recollections from his war experiences that he could not shut off.  He exhibited short-term and long-term memory deficit.  

May 2012 and April 2016 VA examiners respectively indicate that the Veteran's psychiatric disability manifests in occupational and social impairment with deficiencies in most areas such as work school family relations judgment thinking and/or mood, which is line with the criteria for a 70 percent disability rating.

Upon review of the above, the Board finds that the evidence demonstrates occupational and social impairment with deficiencies in most areas - specifically, work, family, judgment and thinking throughout the appeal period.  Thus, the Board finds that the Veteran is entitled to an initial rating of 70 percent for his PTSD and MDD.  38 C.F.R. 4.130, DCs 9411, 9434.

However, the Veteran is not entitled to a higher 100 percent rating at any time during the period under review.  Here, there is no evidence of total occupational and social impairment to warrant a higher disability rating.  38 C.F.R. 4.130, DCs 9411, 9434.

The July 2006 VA examination found that although the Veteran was exhibiting difficulty with developing relationships and in social interaction, he had maintained meaningful relationships, including a marriage that had survived for over 60 years.  At the May 2007 VA examination, the Veteran was living with his wife of 60 years and saw his son almost every day.  He enjoyed spending time with his grandchildren and great grandchildren.  He described a good relationship with his family.  At his May 2012 VA examination, the Veteran reported that the quality of the relationship with his wife remained about the same since his last examination.  He indicated he maintained contact with his one living son, and their relationship is "alright."  Upon examination the Veteran exhibited no overt signs of psychosis or gross thought disorder, and denied auditory and visual hallucinations.  

At the most recent April 2016 VA examination, it was noted that the Veteran remained married to his wife of 70 years, and has regular contact with his son.  He reported that he visits intermittently with grandchildren, who he enjoys.  The Veteran noted that he is much less socially active in the past four years, but attributed this primarily to limited mobility and feeling obligated to stay close to his wife in case she needs him.  Although the Veteran's ability to contribute meaningfully to managing the home was noted to be impaired by physical health concerns, including limited mobility, fatigue and difficulty with breathing, the VA examiner indicated that the Veteran continues to care for his wife, who is home-bound.  He reported no active delusional content and denied auditory and visual hallucinations.  His remote and working memory appeared within normal limits, and insight and judgment were considered to be adequate.

Although the April 2016 VA examiner stated that it was impossible to differentiate what portion of potential occupational impairment would be attributed to PTSD/MDD versus limitations associated with advanced age and ongoing medical problems (e.g., chronic obstructive pulmonary disease (COPD), hearing loss, visual loss, hyperlipidemia), the Board finds that even if total occupational impairment due to PTSD/MDD was presumed, the Veteran has not exhibited total social impairment at any time during the period under review.  His maintains longstanding family relationships, despite admittedly becoming less social over time.  As noted above, both the May 2012 and April 2016 VA examiners indicated that the Veteran's psychiatric disability manifests in occupational and social impairment with deficiencies in most areas such as work school family relations judgment thinking and/or mood, which is line with the criteria for a 70 percent disability rating.

As total occupational and social impairment is not shown, the assignment of a 100 percent rating for PTSD and MDD is not warranted. 

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as anxiety, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  To the extent the Veteran's believes his disability should be rated higher than 70 percent, such is outweighed by the competent and credible medical examinations that evaluated the extent of impairment based on objective data coupled with consideration of the Veteran's lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  

In sum, an initial disability rating of 70 percent, but no higher, is granted for PTSD and MDD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to an increased rating for residuals of a gunshot wound to the left forearm, Muscle Group VIII, with incomplete paralysis of the left radial nerve (previously rated as residuals of a gunshot wound to the left forearm (non-dominant), Muscle Group VIII, to include asymptomatic scars), currently evaluated as 20 percent disabling, is denied.

An initial disability rating of 70 percent, but no higher, for PTSD and MDD is granted.


REMAND

The scars issue was previously remanded by the Board in August 2014 for the Veteran to be afforded a VA scars examination.  The Board's remand directives stated that unretouched color photographs of each scar should be taken and associated with the claims file.  The Veteran was afforded a VA scars examination in April 2016, and color photographs of each scar were taken.  However, the photographs have not been associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the color photographs taken at the Veteran's April 2016 VA scars examination.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


